Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 1 of 12


 1                UNITED STATES DISTRICT COURT

 2                  DISTRICT OF MASSACHUSETTS

 3   _______________________________
                                    )
 4   SECURITIES AND EXCHANGE        )
     COMMISSION,                    )
 5                                  )
                  Plaintiff,        )
 6                                  ) Civil Action No.
              v.                    ) 1:18-cv-11926-PBS
 7                                  )
     GREGORY LEMELSON and LEMELSON )
 8   CAPITAL MANAGEMENT, LLC,       )
                                    )
 9                Defendants,       )
                                    )
10            and                   )
                                    )
11   THE AMVONA FUND, LP,           )
                                    )
12                Relief Defendant. )
     _______________________________)
13

14                            VOLUME 1

15          VIDEOTAPED DEPOSITION OF GREGORY (EMMANUEL)

16   LEMELSON, taken on behalf of the Plaintiff at the

17   U.S. Securities and Exchange Commission, 33 Arch

18   Street, Boston, Massachusetts, beginning at 9:35

19   a.m. and ending at 4:55 p.m., on Wednesday,

20   October 16, 2019, before Carol H. Kusinitz,

21   Registered Professional Reporter and Notary Public

22   in and for the Commonwealth of Massachusetts.

23

24

25   JOB No. 191016DWA
                                                                   1

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 2 of 12


 1   APPEARANCES:
 2
     For Plaintiff:
 3
         U.S. Securities and Exchange Commission
 4       Boston Regional Office
         Division of Enforcement
 5       BY: Marc Jones, Esq.
             617.573.8947, JonesMarc@sec.gov
 6           Alfred A. Day, Esq.
             617.573.4537, DAYA@sec.gov
 7       33 Arch Street, Suite 2400
         Boston, MA 02110
 8
         - and -
 9
         U.S. Securities and Exchange Commission
10       Division of Enforcement
         BY: Sonia G. Torrico, Esq.
11           202.551.3515, torricos@sec.gov
         100 F Street, N.E.
12       Washington, DC 20549
13
     For Defendants and Relief Defendant:
14
         Libby Hoopes
15       BY: Douglas S. Brooks, Esq.
             617.338.9300, dbrooks@libbyhoopes.com
16           399 Boylston Street
             Boston, MA 02116
17

18   Also Present:    Elyse Elsenbrook
19

20   Videographer:    Garner Willis
21

22

23

24

25                             * * * *
                                                                   2

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 3 of 12


 1                           I N D E X
 2   WITNESS                EXAMINATION                     PAGE
 3   GREGORY (EMMANUEL)
     LEMELSON
 4
                            BY MR. JONES                           8
 5
                               * * * *
 6
                          E X H I B I T S
 7
     NO.                    DESCRIPTION                     PAGE
 8
     Exhibit 1    13-page printout from Lemelson               10
 9                Capital Management website headed
                  "Lemelson Capital - History"
10
     Exhibit 2    Answer of Defendants to Amended             100
11                Complaint
12   Exhibit 3    Tables and spreadsheets relating to         110
                  The Amvona Fund, LP, Bates Nos.
13                Amvona_00001-13
14   Exhibit 4    Multi-page Lemelson Capital          172
                  Management document headed "Document
15                12-1, Ligand Pharmaceuticals
                  (NASDAQ:LGND)"
16
     Exhibit 5    Multi-page Lemelson Capital          172
17                Management document headed "Document
                  12-2 Ligand Pharmaceuticals (NASDAQ:
18                LGND): Appendix"
19   Exhibit 6    Multi-page Lemelson Capital          172
                  Management document headed "Document
20                12-3, Update: Lemelson Capital
                  Further Increases Short Stake in
21                Ligand Pharmaceuticals (NASDAQ:
                  LGND) as LGND EPS Plunges 76 percent
22                in Q2 2014"
23

24

25
                                                                       3

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 4 of 12


 1                 E X H I B I T S (Continued)
 2   NO.                     DESCRIPTION                    PAGE
 3   Exhibit 7    Multi-page Amvona document headed           172
                  "Document 12-4, Lemelson Capital
 4                Says Ligand Pharmaceuticals'
                  (NASDAQ: LGND) $225M Debt Issuance
 5                Solidifies Company's Insolvency,
                  Substantially Raises Specter of
 6                Bankruptcy"
 7   Exhibit 8    Six-page document headed "Document          172
                  12-5, Ligand Pharmaceuticals
 8                (NASDAQ: LGND): Institutional
                  holders wasting no time dumping
 9                stock in response to mounting
                  insolvency and bankruptcy risks"
10
     Exhibit 9    Multi-page GSK document headed       208
11                "Press Release, Second quarter 2014,
                  Issued: Wednesday, 23 July 2014,
12                London U.K."
13   Exhibit 10   Multi-page GSK document headed              215
                  "Press release, First quarter 2014,
14                Issued: Wednesday, 30 April 2014,
                  London U.K."
15
     Exhibit 11   Multi-page GSK document headed       226
16                "Press Release, Fourth Quarter 2012,
                  Issued: Wednesday, 6 February 2013,
17                London, U.K."
18   Exhibit 12   Four-page email to Jesse Perkins            261
                  from Emmanuel Lemelson dated
19                9/6/2014, with list of attachments
20   Exhibit 13   Four-page email to allanrudolf              265
                  @yahoo.com from Emmanuel Lemelson
21                dated 9/7/2014, with list of
                  attachments
22
     Exhibit 14   Four-page email to johnx99y                 266
23                @yahoo.com from Emmanuel Lemelson
                  dated 9/7/2014, with list of
24                attachments
25
                                                                    4

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 5 of 12


 1                 E X H I B I T S (Continued)
 2   NO.                     DESCRIPTION                    PAGE
 3   Exhibit 15   Three-page email to Dimitrios               269
                  Karakoutas from Emmanuel Lemelson
 4                dated 9/17/2014, with list of
                  attachments
 5
     Exhibit 16   Three-page email to William Ware            272
 6                from Emmanuel Lemelson dated
                  10/3/2014, with list of attachments
 7
     Exhibit 17   Five-page email to ruvent@gmail.com 276
 8                from Emmanuel Lemelson dated
                  11/10/2014, with list of attachments
 9
     Exhibit 18   Email to Edward Gu from Emmanuel            279
10                Lemelson dated 10/9/2014, Bates No.
                  SEC-Lemelson-E-0366451
11
     Exhibit 19   Email to el@lemelsoncapital.com and 286
12                a long list of bcc's from Emmanuel
                  Lemelson dated 6/16/2014, Bates No.
13                SEC-Lemelson-E-0184019
14   Exhibit 20   Email to el@lemelsoncapital.com and 290
                  a long list of bcc's from Emmanuel
15                Lemelson dated 6/19/2014, Bates Nos.
                  SEC-Lemelson-E-0117738 - 7740
16
     Exhibit 21   Email chain, the top email to               296
17                Jennifer Bloom from Emmanuel
                  Lemelson dated 7/2/2014, with list
18                of attachments, Bates Nos.
                  SEC-Lemelson-E-0117738 - 7740
19
     Exhibit 22   Email chain, the top email to Lori          299
20                Schumacher from Emmanuel Lemelson
                  dated 7/21/2014, Bates Nos.
21                SEC-Lemelson-E-0042035 - 2039
22   Exhibit 23   Email to Emmanuel Lemelson from             304
                  Michael Johns dated 9/3/2014, Bates
23                Nos. SEC-Lemelson-E-0073067 - 3071
24
25
                                                                    5

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 6 of 12


 1                 E X H I B I T S (Continued)

 2   NO.                     DESCRIPTION                    PAGE

 3   Exhibit 24   Lemelson Capital Management letter          305
                  dated September 4, 2014, headed
 4                "Dear Partners," from Emmanuel
                  Lemelson, with Appendix, Bates Nos.
 5                SEC-Lemelson-E-0073131 - 3136

 6   Exhibit 25   Multi-page slide deck titled "The           312
                  Amvona Fund, LP, Long-biased US
 7                equity fund"

 8   Exhibit 26   Email chain, the top email to Lori          325
                  Schumacher from Emmanuel Lemelson
 9                dated 8/14/2014, Bates Nos.
                  SEC-Lemelson-E-0119248 - 250 with
10                attached document headed "Section
                  3 - Investor Signature Page"
11
     Exhibit 27   Objections and Responses to                 332
12                Plaintiff's First Set of
                  Interrogatories to Defendants
13
                               * * * *
14

15                  EXHIBITS BOUND SEPARATELY

16

17

18

19

20

21

22

23

24

25
                                                                    6

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
           Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 7 of 12


            1                    P R O C E E D I N G S

            2           THE VIDEOGRAPHER:      We are now recording and

            3   on the record.    My name is Garner Willis.       I'm a

            4   Legal Video Specialist on behalf of Gradillas Court

09:35:27    5   Reporting.

            6             Today's date is October 16, 2019, and the

            7   time is 9:35 a.m.    This is the deposition of Gregory

            8   Lemelson in the matter of Securities and Exchange

            9   Commission, Plaintiff, versus Gregory Lemelson, et

09:35:44 10     al., Defendant, in the U.S. District Court of

           11   Massachusetts, Case No. 1:18-cv-11926-PBS.

           12             This deposition is being taken at 33 Arch

           13   Street, Boston, Mass. 02110, on behalf of the

           14   Plaintiff.    The court reporter is Carol Kusinitz of

09:36:12 15     Doris O. Wong and Associates.

           16             Counsel will state their appearance, and

           17   the court reporter will administer the oath.

           18             MR. JONES:    Good morning.    I'm Marc Jones

           19   for the Plaintiff Securities and Exchange

09:36:20 20     Commission.

           21             MR. DAY:   Al Day for Plaintiff Securities

           22   and Exchange Commission.

           23             MS. TORRICO:    Sonia Torrico for Plaintiff

           24   Securities and Exchange Commission.

09:36:30 25               MR. BROOKS:    Good morning.     Doug Brooks,
                                                                              7

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
         Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 8 of 12


          1   counsel for Father Emmanuel Lemelson, Lemelson

          2   Capital Management and The Amvona Fund.

          3                 GREGORY (EMMANUEL) LEMELSON

          4   a witness called for examination by counsel for the

          5   Plaintiff, having been satisfactorily identified by

          6   the production of his driver's license and being

          7   first duly sworn by the Notary Public, was examined

          8   and testified as follows:

          9                      DIRECT EXAMINATION

09:36:48 10      BY MR. JONES:

        11        Q.    Good morning.

        12        A.    Good morning.

        13        Q.    My name is Marc Jones.      I'm a Plaintiff --

        14    attorney for the Plaintiff, Securities and Exchange

09:37:01 15   Commission.

        16              Are you appearing here today pursuant to a

        17    subpoena in this litigation?

        18        A.    It appears so.

        19        Q.    Okay.    Is that a yes?

09:37:12 20       A.    To the best of my knowledge.

        21        Q.    Okay.    And for the course of the day, I'm

        22    only going to ask you to the best of your knowledge.

        23    I can only ask you what you know, and if you don't

        24    know, please tell me.

09:37:24 25             If you don't understand one of my
                                                                            8

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
           Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 9 of 12


            1   Can you explain what a lay vocation is.

            2       A.    It's a vocation outside of the church.

            3       Q.    Okay.   Is it separate from your work with

            4   the church?

09:41:51    5       A.    Can you explain that question.

            6       Q.    Sure.   Is your -- let's take it in pieces.

            7   Is your work in your lay vocation directed by the

            8   church in any way?

            9       A.    How do you mean?

09:42:07 10         Q.    I mean do they supervise your work in the

           11   finance industry?

           12       A.    Who is "they"?

           13       Q.    The -- well, let me ask you.       You are a

           14   member of which church?

09:42:19 15         A.    I'm a member of the Eastern Orthodox

           16   Church.

           17       Q.    Okay.   Is there a governing body or

           18   individual for the Eastern Orthodox Church?

           19       A.    There's a hierarchy.

09:42:30 20         Q.    Okay.   And that hierarchy is made up of

           21   other people who have been ordained?

           22       A.    Yes.

           23       Q.    And is it also, that hierarchy, made up of

           24   anyone who has not been ordained?

09:42:42 25         A.    Well, it depends on what you mean.
                                                                              14

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
           Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 10 of 12


            1       Q.    Okay.

            2       A.    Certainly there are lay persons who work

            3   within the administration of the church.

            4       Q.    Okay.     Do you currently have a role within

09:42:53    5   that church?

            6       A.    Well, of course.

            7       Q.    What is that role?

            8       A.    I'm a priest.

            9       Q.    You're a priest?

09:42:58 10         A.    I'm a presbyter, yes.

           11       Q.    Okay.     "Presbyter" you said?

           12       A.    That's the correct term.

           13       Q.    Okay.     Are you a presbyter of a

           14   congregation?

09:43:07 15         A.    Yes.

           16       Q.    Okay.     What is your -- I should say where

           17   is your congregation?

           18       A.    On D Street in Boston, 245 D Street.

           19       Q.    Okay.     And are you the only presbyter of

09:43:17 20     that congregation?

           21       A.    No.     Other priests are there from time to

           22   time as well.

           23       Q.    Okay.     Are you a full-time priest of that

           24   congregation?

09:43:26 25         A.    I serve at the behest of the bishop,
                                                                               15

                                      GRADILLAS COURT REPORTERS
                                             (424) 239-2800
     Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 11 of 12

                                                                     341



 1    COMMONWEALTH OF MASSACHUSETTS)

 2    SUFFOLK, SS.                            )

 3          I, Carol H. Kusinitz, RPR and Notary Public in

 4    and for the Commonwealth of Massachusetts, do hereby

 5    certify that there came before me on the 16th day of

 6    October, 2019, at 9:35 a.m., the person hereinbefore

 7    named, who was by me duly sworn to testify to the

 8    truth and nothing but the truth of his knowledge

 9    touching and concerning the matters in controversy

10    in this cause; that he was thereupon examined upon

11    his oath, and his examination reduced to typewriting

12    under my direction; and that the deposition is a

13    true record of the testimony given by the witness.

14          I further certify that I am neither attorney or

15     counsel for, nor related to or employed by, any

16     attorney or counsel employed by the parties hereto

17     or financially interested in the action.

18

19          Under Federal Rule 30:

20                 X Reading and Signing was requested

21                    Reading and Signing was waived

22                    Reading and Signing was not requested.

23

24

25
     Case 1:18-cv-11926-PBS Document 65-3 Filed 02/12/20 Page 12 of 12

                                                                     342



 1          In witness whereof, I have hereunto set my hand

 2    and affixed my notarial seal this 23rd day of

 3    October, 2019.

 4

 5

 6    Notary Public

 7     Commission expires 5/22/20
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
